DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 12/14/2018, 01/09/2019 and 01/23/2019. It is noted, however, that applicant has not filed a certified copy of the CN201822093021.9, CN201920027144.4, and CN201920112154.8 applications as required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length and does not describe the disclosure sufficiently .  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities:  Claims 1, 4 and 7 recite “A middle segment… First and second cooling fans… First and second flexible arms” which should not be capitalized and should be -- a middle segment… first and second cooling fans… first and second flexible arms--.  
Claim 7 further recites “comprise a set bracket segments” in line 7 and should be –comprise a set of bracket segments--.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “11” has been used to designate both “air inlet” and “cover”; reference character “12” has been used to designate both “exhaust fan” and “printed circuit board”; reference character “13” has been used to designate both “endothermic aluminum alloy frame” and “speakers”; reference character “14” has been used to designate both “thermal sheet” and “brackets”; reference character “16” has been used to designate both “thermal sheet” and “recess”; reference character “17” has been used to designate both “plastic frame” and “user interface switch”; reference character “18” has been used to designate both “a refrigerated aluminum sheet” and “user interface switch”; reference character “19” has been used to designate both “air outlet” and “user interface switch”, see Figures 3-4, 12, pages 8 and 10.
The drawings are further objected to because Figures 2-8, 11 and 12 have reference characters that are not in the same orientation as the figure numbers, see CFR 1.84 (p)(1).  
The drawings are further objected to because Figure 6 appears to have arrows pointing to structure without any associated reference characters.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub. 2017/0370596) in view of Joseph et al. (US PG Pub. 2010/0198322).
Regarding claim 1, Lee discloses a refrigeration neck fan system, the system comprising: a. a middle segment (10, Fig. 4); b. first and second cooling fans (fans 31, Fig. 3); and c. first and second flexible arms (arms 30 including connector 70) connected respectively to the first and second cooling fans (31), the first and second flexible arms being connected to opposing ends of the middle segment (10, Fig. 4), wherein each of the first and second flexible arms are independently articulable (paragraph 79-80).
Lee does not explicitly teach the middle segment containing a neck cooling plate.
Joseph teaches the concept of a refrigeration neck fan system having a middle segment containing a neck cooling plate (930, paragraph 53) that facilitates heat transfer between a thermoelectric cooler and a user’s neck facilitating better regulation of a user’s core body temperature by transferring heat away from the users blood (paragraphs 11-12). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan system of Lee to further include a neck cooling plate taught by Joseph in order to further provide direct cooling of a user’s neck via a thermoelectric cooler leading to better heat transfer and temperature regulation of the system.
Regarding claim 2, Lee as modified discloses the refrigeration neck fan system of claim 1, but does not explicitly teach wherein the middle segment further contains a fan for introducing air to the middle segment and drawing heat away from the middle segment.
Joseph as discussed above teaches the concept of a refrigeration neck fan system having a middle segment further containing a fan (970) for introducing air to the middle segment and drawing heat away from the middle segment (paragraph 53) that allows the system to utilize a thermoelectric cooler to facilitate heat transfer and better regulate temperature of the system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan system of Lee to have the middle segment further include a fan for introducing air to the middle segment and drawing heat away from the middle segment taught by Joseph in order to further provide direct cooling of a user’s neck via a thermoelectric cooler leading to better heat transfer and temperature regulation of the system.
Regarding claim 3, Lee as modified discloses the refrigeration neck fan system of claim 1, further comprising a power bank (battery B) but does not explicitly teach a power connector for recharging the power bank when not in use.
Joseph further teaches the refrigeration neck fan system including a power connector (power cord 927 plugged into recharging receptacle 926) for recharging the power bank when not in use (paragraph 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan system of Lee to further include a power connector for recharging the power bank when not in use taught by Joseph in order to allow for the batteries of the system to be .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub. 2017/0370596) in view of Joseph et al. (US PG Pub. 2010/0198322) and Strauss et al. (US Pat. 6,189,327).
Regarding claim 4, Lee discloses a refrigeration neck fan system, the system comprising: a. a middle segment (10, Fig. 4); b. first and second cooling fans (31, Fig. 3); and c. first and second flexible arms (arms 30 including connector 70) connected respectively to the first and second cooling fans (31), the first and second flexible arms being connected to opposing ends of the middle segment (10, Fig. 4).
Lee does not explicitly teach the middle segment containing a neck cooling plate.
Joseph teaches the concept of a refrigeration neck fan system having a middle segment containing a neck cooling plate (930, paragraph 53) that facilitates heat transfer between a thermoelectric cooler and a user’s neck facilitating better regulation of a user’s core body temperature by transferring heat away from the users blood (paragraphs 11-12). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan system of Lee to further include a neck cooling plate taught by Joseph in order to further provide direct cooling of a user’s neck via a thermoelectric cooler leading to better heat transfer and temperature regulation of the system.
Lee further does not explicitly teach wherein each of the first and second flexible arms comprise multiple articulable bracket segments.
Strauss teaches the concept of a refrigeration neck fan system having first and second flexible arms (50-B, Fig. 1), wherein each of the first and second flexible arms (50-B) comprise multiple articulable bracket segments (170) that allows for the heat dissipating elements to conform to the surface of the user’s neck (column 5, lines 14-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan system of Lee to further include each of the first and second flexible arms comprise multiple articulable bracket segments taught by Strauss in order to allow the arms to flex and conform to a user’s neck enhancing heat transfer of the device.
Regarding claim 5, Lee as modified discloses the refrigeration neck fan system of claim 4, but does not explicitly teach wherein the middle segment further contains a fan for introducing air to the middle segment and drawing heat away from the middle segment.
Joseph as discussed above teaches the concept of a refrigeration neck fan system having a middle segment further containing a fan (970) for introducing air to the middle segment and drawing heat away from the middle segment (paragraph 53) that allows the system to utilize a thermoelectric cooler to facilitate heat transfer and better regulate temperature of the system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan system of Lee to have the middle segment further include a fan for introducing air to the middle segment and drawing heat away from the middle segment taught by Joseph in order to further provide direct cooling of a user’s neck via a thermoelectric cooler leading to better heat transfer and temperature regulation of the system.
Regarding claim 6, Lee as modified discloses the refrigeration neck fan system of claim 4, further comprising a power bank (battery B) but does not explicitly teach a power connector for recharging the power bank when not in use.
Joseph further teaches the refrigeration neck fan system including a power connector (power cord 927 plugged into recharging receptacle 926) for recharging the power bank when not in use (paragraph 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan system of Lee to further include a power connector for recharging the power bank when not in use taught by Joseph in order to allow for the batteries of the system to be recharged instead of having to throw away used batteries leading to a more environmental friendly system.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub. 2017/0370596) in view of Joseph et al. (US PG Pub. 2010/0198322) and Adair (US Pat. 10,709,601).
Regarding claim 7, Lee discloses a refrigeration neck fan system, the system comprising: a. a middle segment (10, Fig. 4); b. first and second cooling fans (31, Fig. 3); and c. first and second flexible arms (arms 30 including connector 70) connected respectively to the first and second cooling fans (31), the first and second flexible arms being connected to opposing ends of the middle segment (10, Fig. 4). 
Lee does not explicitly teach the middle segment containing a neck cooling plate.
Joseph teaches the concept of a refrigeration neck fan system having a middle segment containing a neck cooling plate (930, paragraph 53) that facilitates heat transfer between a thermoelectric cooler and a user’s neck facilitating better regulation 
Lee further does not explicitly teach wherein each of the first and second flexible arms comprise a set bracket segments located within a shell, each set of bracket segments encasing a support hose therein.
Adair teaches the concept of a refrigeration neck fan system having first and second flexible arms (18A, 18B), wherein each of the first and second flexible arms comprise a set bracket segments (bracket segments having outlets 30A, 30B communicating with bracket segments having inlets 22A, 22B) located within a shell (top and bottom shell portions 46A, 50A and 46B, 50B), each set of bracket segments encasing a support hose (52) therein that allows for a biased jointed set of bracket segments that joins the flexible arms with the base to provide fluid communication while ensuring the arms remain engaged with the sides of the users neck (column 10, lines 4-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan system of Lee to rearrange the flexible arms so that each of the first and second flexible arms comprise a set bracket segments located within a shell, each set of bracket segments encasing a support hose therein taught by Adair in order to substitute the flexing and adjusting mechanism of the refrigeration neck fan system to allow the user to easily manipulate and adjust the first 
Regarding claim 8, Lee as modified discloses the refrigeration neck fan system of claim 7, but does not explicitly teach wherein the middle segment further contains a fan for introducing air to the middle segment and drawing heat away from the middle segment.
Joseph as discussed above teaches the concept of a refrigeration neck fan system having a middle segment further containing a fan (970) for introducing air to the middle segment and drawing heat away from the middle segment (paragraph 53) that allows the system to utilize a thermoelectric cooler to facilitate heat transfer and better regulate temperature of the system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan system of Lee to have the middle segment further include a fan for introducing air to the middle segment and drawing heat away from the middle segment taught by Joseph in order to further provide direct cooling of a user’s neck via a thermoelectric cooler leading to better heat transfer and temperature regulation of the system.
Regarding claim 9, Lee as modified discloses the refrigeration neck fan system of claim 7, further comprising a power bank (battery B) but does not explicitly teach a power connector for recharging the power bank when not in use.
Joseph further teaches the refrigeration neck fan system including a power connector (power cord 927 plugged into recharging receptacle 926) for recharging the power bank when not in use (paragraph 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration neck fan .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsiao et al. (US PG Pub. 2016/0338427) neck air conditioning system; Taylor et al. (US Pat. 6,125,636) thermoelectric neck cooling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763